DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The proposed amendments submitted March 2nd, 2021 have been entered. Claims 1-39 are currently pending where claims 6 and 9-30 are directed to withdrawn claims. 

Election/Restrictions
Independent claim 1 and dependent claims 2-5, 7-8, and 31-39 are allowable. The restriction requirement between Species A, S , as set forth in the Office action mailed on July 11th, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/11/2017 is withdrawn.  Claims 6 and 9-30, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6 and 9-30, directed to the non-elected species withdrawn from consideration require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujartha Vathyam on March 26th, 2021.
The application has been amended as follows: 
Claim 17. The centrifugal blood pump according to claim 14, wherein the impeller blades have upper and lower surfaces axially spaced from adjacent walls provided by or arranged in the pump casing so as to allow blood to flow between said upper and lower surfaces and the adjacent walls, either or both of said upper and lower surfaces providing a plurality of ramps extending about the central axis in a circumferential direction so as to create a hydrodynamic axial force lifting the impeller from the respective adjacent wall upon rotation of the impeller.
Claim 18. The centrifugal blood pump according to claim 17, wherein the plurality of ramps  of one or more of the upper and lower surfaces of the impeller blades is formed by a curved or tapered leading edge of the blade, as seen in the direction of rotation of the impeller.
Claim 28. The centrifugal blood pump according to claim 1, wherein the impeller has an aspect ratio  from 4:1 (diameter : height) to 6:1. 
Claim 30. The centrifugal blood pump according to claim 1, wherein the magnets or magnetic regions  have a coating all over  that is a polymer or a metal.
Claim 40 (NEW). The centrifugal blood pump according to claim 30, wherein the metal is titanium or a biocompatible precious metal, the coating preferably having a thickness of no more than 50 microns.

Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The proposed amendments submitted March 2nd, 2021 have further clarified the independent claim 1 with the language of “wherein said radial clearance is 100 pm or less so as to form a hydrodynamic radial bearing for the impeller and said radial clearance is defined by an outer circumference of the impeller and an inner surface of a continuous wall that is arranged in a circle about said central axis within the pump casing.” The rejection of record relies on the US 2004/0143151 (Mori) and US 3918829 (Korzec) where Mori was specifically used to reject the casing and wall of the casing defining the radial clearance. The amendments to make the housing continuous with a plurality of openings would overcome the combination of Mori and Korzec in such a manner that adding a third reference would rely on modifying an already modifying reference. For at least this reason, independent claim 1 and dependent claims 2-40 (where 40 is newly added due to claim 30 being split into two claims) are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746